t c memo united_states tax_court gregg bartl and beth feinstein-bartl petitioners v commissioner of internal revenue respondent docket no 22866-07l filed date john m weinberg for petitioners christine k lane for respondent memorandum opinion laro judge petitioners petitioned the court under sec_6330 d to review the determination of the internal revenue service’s office of appeals appeals sustaining the 1unless otherwise indicated section references are to the applicable version of the internal_revenue_code some dollar amounts are rounded commissioner’s filing of a notice_of_federal_tax_lien relating to dollar_figure of federal income taxes owed by petitioners for through subject years petitioners argue that appeals was required to accept their offer of dollar_figure to compromise the dollar_figure liability we decide whether appeals abused its discretion in declining the offer and in sustaining the filing of the notice_of_federal_tax_lien we hold it did not background the parties’ stipulations of fact and accompanying exhibits are incorporated herein by this reference the stipulated facts are so found i petitioners a overview petitioners are husband and wife gregg bartl mr bartl is a carpenter beth feinstein-bartl ms feinstein-bartl is a freelance reporter and a retail sales associate petitioners resided in florida when the petition was filed b petitioners’ health issue sec_1 mr bartl mr bartl was born in he suffers from hypertension and depression and has had two mild strokes neither of which was detected or treated at the time of occurrence mr bartl received medical treatment for those conditions but he did not have health insurance he incurred dollar_figure in unreimbursed medical_expenses from the treatment mr bartl earned no income from to he earned dollar_figure of income in and dollar_figure of income in the increase in income was attributable to his securing fulltime employment as a carpenter ms feinstein-bartl ms feinstein-bartl was born in she was diagnosed with fibroid tumors of the reproductive tract in which she fully recovered from in date the treatment of the tumors caused petitioners to incur medical_expenses because even though ms feinstein-bartl had health insurance her insurance_company deemed the tumors to be a preexisting condition not covered by her policy ms feinstein-bartl’s income has gradually decreased over time she earned dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioners’ psychological evaluation on date petitioners underwent a joint psychological evaluation at the advice of their counsel john m 2the extent of her medical_expenses is not discernible from the record weinberg mr weinberg the psychologist opined that petitioners suffered from stress and depression ii nonpayment of tax and notice_of_federal_tax_lien petitioners filed federal_income_tax returns for the subject years but did not pay the resulting tax_liabilities on date respondent mailed to petitioners a notice_of_federal_tax_lien filing and your right to a hearing the notice advised petitioners i that respondent had filed a notice_of_federal_tax_lien related to their federal income taxes for the subject years and ii of their right to a hearing with appeals to review the propriety of that action iii offers-in-compromise a overview petitioners submitted two offers seeking to compromise their tax_liabilities b first offer overview on date respondent received petitioners’ form_656 offer_in_compromise first offer in which petitioners agreed to pay dollar_figure to satisfy their outstanding tax_liabilities for the subject years as well as for through petitioners afterwards revised the first offer to assert doubt as to collectibility and effective tax_administration as the reasons for the offer respondent’s evaluation of the first offer a overview on date respondent determined that he could expect to collect dollar_figure from petitioners over a 10-year period the dollar_figure was based on dollar_figure in net realizable equity from current_assets dollar_figure in retired debt and dollar_figure in future income ie total income less necessary living_expenses each of which is summarized below respondent’s determination was derived from information petitioners tendered on form 433-a collection information statement for wage earners and self-employed individuals b net realizable equity i real_property overview petitioners reported various assets and liabilities on form 433-a included in the assets were a primary residence and rental property each located in florida 3the first offer initially asserted doubt as to liability as the reason for compromise on date respondent received petitioners’ revised offer-in-compromise which removed doubt as to liability as the reason for compromise and substituted doubt as to collectibility and effective tax_administration the original and revised offers were otherwise unchanged we refer collectively to the first offer dated date and the revised offer dated date as the first offer primary residence the primary residence is a big_number square-foot ranch-style home built in that sits on a big_number square-foot lot the home has two bedrooms and one bathroom and was appraised by a third party in connection with this proceeding although comparable homes ranged in value from dollar_figure to dollar_figure the primary residence was valued at dollar_figure because of its general unsuitability as compared to other homes respondent concedes that the value of the home before encumbrances is no greater than dollar_figure respondent determined petitioners’ net realizable equity in the primary residence to be dollar_figure in arriving at this amount respondent discounted the dollar_figure value of the primary residence by percent dollar_figure x dollar_figure and then subtracted a dollar_figure primary mortgage held by bank of america n a bank of america primary mortgage petitioners contend that the primary residence also is subject_to other encumbrances which respondent did not take into account petitioners state that these other encumbrances include a dollar_figure mortgage reich mortgage held by corine reich ms reich ms feinstein-bartl’s mother and a 4petitioners support the reich mortgage with a mortgage deed dated date which was recorded with broward county on date that mortgage calls for monthly payments of dollar_figure and a maturity_date of oct the mortgage states that it does not bear interest and the total payments equal dollar_figure over the life of the mortgage which is dollar_figure less continued dollar_figure home equity line of credit with bank of america bank of america home equity line that was advanced to petitioners in date the bank of america home equity line was secured_by petitioners’ primary residence rental property petitioners also provided to respondent an independent appraisal of the rental property built in the rental property is a ranch-style home of approximately big_number square feet that sits on a big_number square-foot lot the rental property has three bedrooms and bathrooms with comparable homes ranging in value from dollar_figure to dollar_figure the rental property was appraised at dollar_figure and respondent has accepted that appraised value the rental property is not subject_to any encumbrances respondent discounted the rental property by percent and determined net realizable equity to be dollar_figure dollar_figure x ii vehicles petitioners owned three vehicles first petitioners owned a chevrolet s10 pickup truck which respondent determined would yield dollar_figure in net realizable equity second petitioners owned a chevrolet blazer which respondent determined would continued than the face_amount of the mortgage on date ms reich drafted a letter to petitioners in which she threatened to foreclose on petitioners’ primary residence in repayment of the mortgage the record does not indicate whether any such foreclosure action was initiated yield dollar_figure in net realizable equity third petitioners owned a chevrolet s10 pickup truck chevrolet subject_to a dollar_figure loan respondent valued the chevrolet at dollar_figure for quick sale and recognized that net realizable equity would be zero because the amount_realized from the sale dollar_figure would be less than the car loan dollar_figure petitioners also drove a kia the model_year and value of which are not clear from the record ms feinstein-bartl sends monthly payments of dollar_figure to her mother ms reich for petitioners’ use of the kia respondent did not attribute to petitioners any realizable equity as to the kia iii personal effects petitioners reported dollar_figure in other assets including furniture artwork jewelry clothing and tools used in mr bartl’s carpentry business respondent determined that no realizable equity would inure from these personal items c retired debt respondent also determined as to the vehicles that petitioners would realize dollar_figure in future income from retired debt retired debt is debt that was included as a necessary living expense in the calculation of future income as if it would be paid throughout the 10-year period underlying the calculation but which will not actually be paid throughout that period because it will be paid off earlier see generally lloyd v commissioner tcmemo_2008_15 respondent calculated future income debt relief as equal to the monthly payment allowable under the internal_revenue_manual irm multiplied by the difference between months years and the number of months remaining on the automobile loans respondent determined total future debt relief to equal dollar_figure attributable to the early retirement of the chevrolet and dollar_figure attributable to the early retirement of the kia d future income income and expenses for living_expenses on date respondent performed an analysis of petitioners’ future income and living_expenses as reported on form 433-a and adjusted those expenses within respondent’s guidelines respondent determined that petitioners’ future income potential was dollar_figure calculated as follows income amount claimed amount determined wages and salaries net business income total dollar_figure -0- big_number dollar_figure big_number big_number expenses amount claimed amount allowed housing and utilities food clothing and misc transportation health care taxes total dollar_figure big_number big_number dollar_figure big_number big_number 5the sum of individual expenses does not equal the total expenses because of rounding the differences between petitioners’ and respondent’s determinations existed because respondent i disallowed a portion of petitioners’ dollar_figure in transportation_expenses as excessive ii adjusted certain items as prescribed by the irm and iii determined income to be higher than petitioners reported as to the latter respondent calculated petitioners’ future income using petitioners’ combined earned_income for ie the income earned by both mr bartl and ms feinstein- bartl petitioners on the other hand apparently calculated future income using only mr bartl’s income from dollar_figure divided by months petitioners apparently ignored ms feinstein-bartl’s salary in their income calculation petitioners’ omission of ms feinstein-bartl’s portion of income yielded a lower future income than respondent calculated respondent concluded that petitioners’ monthly gross_income and their monthly living_expenses resulted in a monthly surplus of dollar_figure dollar_figure - dollar_figure the proceeds of which respondent treated as available for petitioners to satisfy their outstanding tax_liabilities respondent calculated that this surplus would arm petitioners with an additional dollar_figure over the 10-year base_period dollar_figure x months x years other liabilities proffered by petitioners in the stipulations of fact petitioners present documentation of additional liabilities which were neither reported on form 433-a nor included in respondent’s calculation first mr bartl owes the state of new jersey dollar_figure for past-due automobile insurance surcharges second mr bartl owes certain medical_expenses including i dollar_figure to memorial regional hospital ii dollar_figure to inphynet south broward inc and iii dollar_figure to an unnamed creditor e result of first offer on date respondent rejected the first offer because the amount offered dollar_figure was less than petitioners’ reasonable collection potential dollar_figure in the rejection respondent noted that he considered petitioners’ special circumstances but those circumstances did not warrant acceptance of the first offer respondent invited petitioners to submit additional information in support of their position if they desired petitioners filed form request for a collection_due_process_hearing hearing on date through that form petitioners sought a discharge of tax_liens placed on their primary residence and rental property so that they might refinance their properties purportedly to repay their outstanding tax_liabilities 6mr bartl owed dollar_figure in past-due medical_expenses but apparently dollar_figure of that debt was forgiven c second offer on date petitioners tendered to respondent a second form_656 second offer offering to compromise their outstanding tax_liabilities the second offer increased the settlement amount to dollar_figure to satisfy their outstanding tax_liabilities for the subject years as well as for through petitioners again asserted doubt as to collectibility and effective tax_administration as grounds for a compromise but petitioners presented no updated financial information on date respondent denied the second offer iv hearing and determination petitioners requested a face-to-face hearing to determine the merits of the rejected offers on date david c varnerin mr varnerin a settlement officer for appeals held a hearing with mr weinberg messrs varnerin and weinberg discussed the rejection of petitioners’ offers-in-compromise but no other issues or collection alternatives were raised mr varnerin took the position that petitioners had net equity in assets of dollar_figure and future income of dollar_figure dollar_figure in future income potential dollar_figure in retired debt relief resulting in a reasonable collection potential of dollar_figure appeals was of the view that it was more appropriate to use petitioners’ total income from rather than only mr bartl’s income because ms feinstein-bartl continued to publish articles for two newspapers in florida appeals determined that petitioners did not suffer any economic hardship because they were both employed and meeting basic living_expenses appeals also focused on petitioners’ ownership of two pieces of real_estate as a reason for rejecting the offers in examining respondent’s calculation of petitioners’ net realizable equity appeals accounted for the existence of additional encumbrances but determined that the net realizable equity still exceeded petitioners’ tax_liabilities appeals also recognized that although the rental property had fallen somewhat into disarray there was no need to discount the value of the rental property further because the current occupant of the house a friend of petitioners was fixing up the house in exchange for rent appeals indicated that either the proceeds from the sale of the rental property or the income which could be generated by renting the property was sufficient to satisfy petitioners’ tax_liabilities on date appeals sustained the rejection of petitioners’ offers-in-compromise v petition and underlying tax_liability on date petitioners petitioned the court to determine whether appeals abused its discretion by not accepting 7appeals apparently located at least seven articles published during january and date in which ms feinstein-bartl’s name appeared on the byline indicating that despite petitioners’ contrary assertions ms feinstein-bartl was actually working petitioners’ offers-in-compromise petitioners did not contest the validity of the underlying tax_liability at the hearing and similarly make no objection in the petition i overview discussion petitioners argue that appeals was required to let them pay dollar_figure to compromise their dollar_figure in federal_income_tax liability on the basis of i doubt as to collectibility and ii effective tax_administration our review is limited to those issues petitioners raised at the hearing see 129_tc_107 at the hearing petitioners raised only the appropriateness of their offers-in- compromise to be accepted accordingly we limit our analysis to the propriety of appeals’ rejection of petitioners’ dollar_figure offer-in-compromise the higher of their two offers ii standard of review where as here petitioners’ underlying tax_liability is not at issue we review the determination solely for abuse_of_discretion see 114_tc_604 in deciding whether appeals’ rejection of an offer-in-compromise was an abuse_of_discretion we decide whether the rejection was arbitrary capricious or without sound basis in fact or law see 126_tc_237 revd 514_f3d_1119 10th cir 125_tc_301 affd 469_f3d_27 1st cir 112_tc_19 we do not substitute our judgment for that of appeals and we do not prescribe the amount we believe would be an acceptable offer-in-compromise see murphy v commissioner supra pincite see also fowler v commissioner tcmemo_2004_163 iii petitioners’ offers-in-compromise a overview a taxpayer may offer to compromise a federal tax_liability sec_7122 see also sec_6330 the commissioner has specified guidelines for determining when a taxpayer’s offer- in-compromise should be accepted see sec_301_7122-1 proced admin regs these guidelines permit the commissioner to accept an offer-in-compromise on the following grounds doubt as to liability doubt as to collectibility and to promote effective tax_administration id petitioners argue that appeals was required to accept the compromise of their tax_liability on the latter two grounds b doubt as to collectibility overview petitioners argue that appeals abused its discretion in failing to accept their dollar_figure offer-in-compromise on the basis of doubt as to collectibility because their limited assets do not enable them to pay their tax debt we disagree that appeals abused its discretion no abuse_of_discretion in rejecting petitioners’ doubt as to collectibility claim the guidelines for evaluating offers-in-compromise on the basis of doubt as to collectibility are set forth in regulations under sec_7122 see sec_301_7122-1 c proced admin regs see also irm pt date under this guidance the commissioner may generally compromise a tax_liability on the basis of doubt as to collectibility where the taxpayers’ assets and income are less than the full liability see sec_301_7122-1 proced admin regs an offer-in- compromise based on doubt as to collectibility will be acceptable only if the offer reflects the taxpayer’s reasonable collection potential ie the amount less than the full liability that the commissioner could collect through alternative remedies such as administrative and judicial proceedings see murphy v commissioner supra pincite a taxpayer’s reasonable collection potential is determined in part using published guidelines that establish national and local allowances for necessary living_expenses income and assets in excess of those needed for necessary living_expenses are treated as available to satisfy federal_income_tax liabilities see irm exhs date before the hearing petitioners submitted form 433-a on which they set forth their income expenses assets and liabilities appeals reviewed petitioners’ form 433-a and adjusted petitioners’ income expenses assets and liabilities as prescribed by the irm determining that dollar_figure could reasonably be collected from petitioners on that basis appeals determined that petitioners possessed sufficient assets and income to satisfy in full the subject tax debts owed to the government among the assets included by appeals in its determination of petitioners’ reasonable collection potential was the dollar_figure in equity of petitioners’ rental property we find no reason to disturb appeals’ reliance on the rental property equity as an asset available to satisfy petitioners’ outstanding tax_liabilities no abuse_of_discretion in respect of the bank of america home equity line or the reich mortgage petitioners contend that appeals failed to adjust their net realizable equity to include all encumbrances on the primary residence we do not agree appeals noted in its report that even if petitioners’ encumbrances were recognized the net realizable equity dollar_figure less the encumbrances dollar_figure resulted in dollar_figure in equity remaining to satisfy outstanding 8on brief petitioners advance various arguments which were not raised at the hearing since these arguments were not raised at the hearing we decline to decide their validity tax_liabilities appeals also considered whether the value of the rental property should be further reduced from its original dollar_figure value to reflect i hurricane damage and ii a generally depressed real_estate market in south florida appeals determined that no further adjustment was necessary because the rental property could be either sold or rented and the proceeds from either of those prospects would be sufficient to satisfy petitioners’ outstanding tax_liabilities recalculation of reasonable collection potential petitioners ask us to find that respondent should have adjusted their reasonable collection potential for the following items bank of america home equity line reich mortgage dollar_figure owed to the state of new jersey and dollar_figure to satisfy mr bartl’s unpaid medical_expenses we note further that an additional_amount for petitioners to satisfy the outstanding loan of dollar_figure on the chevrolet should have also been included in the calculation of petitioners’ reasonable collection potential even if appeals took into account each of the above-mentioned items however petitioners still have 9we consider it reasonable for respondent to question whether the reich mortgage constituted a bona_fide indebtedness the note calls for no interest and less than full repayment of principal and the parties’ intentions to be bound in a debtor- creditor relationship are questionable we further note that petitioners present no evidence that payments on the mortgage were made or enforceable dollar_figure with which to satisfy their tax_liabilities calculated as follows net realizable equity amount value of primary residence discounted value of rental property discounted value of vehicles for sale less bank of america primary mortgage less reich mortgage less bank of america home equity line total dollar_figure big_number big_number big_number big_number big_number retired debt relief future income potential miscellaneous liabilities state of new jersey liabilities medical_expenses balance on chevrolet after sale total reasonable collection potential big_number big_number big_number big_number big_number big_number net realizable equity retired debt relief future income potential less miscellaneous adjustments total big_number big_number big_number big_number big_number 1although petitioners contend that respondent should have accounted for the reich mortgage as dollar_figure the mortgage deed only makes petitioners liable for dollar_figure we decline to find that respondent should have accounted for any portion of the reich mortgage in excess of the amount petitioners were personally liable accordingly even if we treat as fact all of petitioners’ assertions regarding the value of their assets and the accompanying encumbrances petitioners will still realize dollar_figure with which to satisfy their tax_liabilities summary of doubt as to collectibility appeals’ decision to reject petitioners’ dollar_figure offer-in- compromise was not arbitrary capricious or without a sound basis in fact or law and it was not abusive or unfair to petitioners the settlement officer’s determination was based on a reasonable application of the guidelines which we decline to call into question see 124_tc_165 affd 454_f3d_782 8th cir sullivan v commissioner tcmemo_2009_4 c effective tax_administration overview the commissioner may compromise a tax_liability for promotion of effective tax_administration where i collection in full while achievable would cause the taxpayer economic hardship or ii compelling public policy or equity considerations provide a basis for compromising the liability see speltz v commissioner supra pincite petitioners argue that their physical and psychological frailties coupled with an inability to maintain steady employment required appeals to compromise their tax_liability we disagree economic hardship petitioners argue that mr bartl’s stroke and ms feinstein- bartl’s tumors require that their dollar_figure offer-in-compromise be accepted or else undue economic hardship will result to this end petitioners state that appeals ignored their medical and psychological issues and that forcing the sale of their rental property would cause petitioners to be homeless turning them into public charges sec_301_6343-1 proced admin regs states that economic hardship occurs when a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301_7122-1 proced admin regs sets forth factors to consider in evaluating whether collection of a tax_liability would cause economic hardship as well as some illustrative examples one example involves a taxpayer who provides fulltime care to a dependent_child with a serious long-term illness a second example involves a retired taxpayer who would lack adequate means to pay his basic living_expenses were his only asset a retirement account to be liquidated a third example involves a disabled taxpayer with a fixed income and a modest home specially equipped to accommodate his disability who is unable to borrow against his home because of his disability see sec_301_7122-1 proced admin regs petitioners’ situation is not comparable to that of the taxpayers described in the regulations--they own two homes four cars and are easily meeting their basic living_expenses see speltz v commissioner f 3d pincite the record is clear that appeals’ settlement officer in making his determination took into account petitioners’ claims of mental and employment difficulties we find those claims to be speculative such that appeals was not required to arbitrarily decrease petitioners’ income potential to reflect them see eg 447_f3d_706 9th cir affg tcmemo_2004_13 as to petitioners’ claim that sustaining the lien action against them would turn them into public charges we note that even after the payment of their tax_liabilities petitioners will have a surplus of approximately dollar_figure dollar_figure - dollar_figure with which to continue to develop their funds for retirement appeals’ analysis took into account inter alia petitioners’ dollar_figure uncontested liability and petitioners’ net realizable equity in the rental property of dollar_figure an amount that exceeds by a considerable margin petitioners’ offer of dollar_figure appeals also examined articles published in south florida newspapers in determining that ms feinstein-bartl continued to generate business income despite her contrary contentions we do not consider appeals to have abused its discretion by rejecting petitioners’ claim that they will suffer economic hardship if required to pay more than their dollar_figure offer compelling policy or equity considerations petitioners argue that their physical and mental illnesses entitle them to forgiveness of their tax_liabilities as a matter of equity however petitioners present no convincing argument that requiring them to pay more than dollar_figure would undermine public confidence that tax laws are being administered fairlydollar_figure to the contrary if appeals accepted petitioners’ proposal that they pay less than all of their tax_liabilities and of their reasonable collection potential under the facts of this case then taxpayers in similar situations who lose a job or suffer health issues but dutifully pay their taxes might lose confidence in a system that excuses others when they fail to comply see sullivan v commissioner supra iv conclusion petitioners have not shown that appeals’ rejection of their dollar_figure offer-in-compromise was arbitrary capricious or without sound basis in fact or law accordingly we hold that appeals’ determination was not an abuse_of_discretion in so holding we 10petitioners contend that requiring them to pay taxes while the government provided assistance to businesses under the american_recovery_and_reinvestment_act_of_2009 publaw_111_5 123_stat_115 would undermine public confidence that u s tax law is being administered fairly we find no legal or factual basis which supports petitioners’ argument express no opinion as to the amount of any compromise that petitioners could or should be required to pay or that appeals is required to accept the only issue before us is whether appeals abused its discretion in refusing to accept petitioners' specific offer-in-compromise of dollar_figure see speltz v commissioner t c pincite in reaching our decision we have considered all arguments made and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect the foregoing decision will be entered for respondent
